Citation Nr: 1545145	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  14-02 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Whether new and material evidence has been submitted to warrant reopening the claim for service connection for a back disability.

2. Entitlement to service connection for a back disability.

3. Entitlement to service connection for a groin disability.

4. Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and depression.

5. Entitlement to service connection for asthma.

6. Entitlement to a compensable disability rating for hepatitis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to November 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. The matter was last before the Board in June 2014, when it was remanded to afford the Veteran a hearing. See June 2014 Board Decision. The Veteran testified before the undersigned at an August 2014 video-conference hearing. During the hearing the undersigned engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the hearing is in the claims file.

This appeal was processed electronically using the Veterans Benefits Management System (VBMS) paperless claims processing system. Any future consideration of this appeal should account for this electronic record.

The issues of service connection for a back disability, a groin disability, an acquired psychiatric disability, and asthma, as well as for a compensable disability rating for hepatitis, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The February 1981 rating decision denied the claim of entitlement to service connection for back strain; the Veteran did not file a notice of disagreement (NOD) to appeal the decision.
 
2. Evidence received since the February 1981 rating decision is neither cumulative nor redundant and raises a reasonable possibility of substantiating the Veteran's claim of service connection for a back disability.


CONCLUSIONS OF LAW

1. The February 1981 rating decision denying service connection for back strain is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).
 
2. New and material evidence has been received to reopen the service connection claim for a back disability. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107) sets forth VA's duties to notify and assist claimants in substantiating a claim for VA benefits. See 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015). Because the Veteran's service connection claim for a back disability is reopened, any error related to the VCAA with respect to this claim is harmless. See id.; Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009).

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim. The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened. See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

"New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 38 C.F.R. § 3.156(a) (2015). To warrant reopening, the new evidence must not be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim. Id.

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that the phrase "raise a reasonable possibility of substantiating the claim" does not create a third element for new and material evidence; rather, it provides guidance as to whether submitted evidence meets the new and material requirements. Id. The Court emphasized that this standard is a "low threshold" for reopening. By way of example, the Court explained that if the newly submitted evidence would likely trigger entitlement to a VA medical nexus examination were the claim reopened, the new evidence would raise a reasonable possibility of substantiating the claim. Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is presumed unless the evidence is inherently false or untrue or, if the evidence is in the form of a statement or other assertion, it is beyond the competence of the person making the assertion. Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In February 1981, the RO denied the Veteran's claim of service connection for back strain on the merits. See February 1981 Rating Decision. Essentially, in affording the Veteran a new VA examination after he submitted his petition to reopen his claim, the RO performed a de facto reopening of the claim. See Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (VA's duty to perform full duty to assist is not triggered unless a claim is reopened). The Board finds that reopening is warranted. See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

In February 1981, the RO denied the Veteran's claim of service connection for back strain. The Veteran did not initiate appellate review by submitting an NOD. See 38 C.F.R. § 20.200, 20.201, 20.302 (2015) (setting forth requirements and a timeframe for submitting an NOD and initiating an appeal). The February 1981 decision became final within a year. See 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015).

The RO denied the Veteran's initial service connection claim because there was no evidence of record of back strain. February 1981 Rating Decision.

New evidence has been received since the February 1981 rating decision that is material to the Veteran's service claim. A December 2013 VA examination report indicates a diagnosis of congenital lumbar spinal stenosis at L1-L5. During his August 2014 hearing, the Veteran reported he recently had surgery on his back. August 2014 Hearing Transcript, pp. 6-7. The new evidence raises a reasonable possibility of substantiating the claim in that it suggests a diagnosed back disability.

New and material evidence has been submitted to reopen the claim of service connection for a back disability. See 38 C.F.R. § 3.156(a).


ORDER

The claim of service connection for a back disability is reopened; to the extent the appeal is granted.
REMAND

The appeal is remanded for further development. The Veteran has identified private and VA medical records that have not been associated with the claims file and that are pertinent to his service connection claims. See April 2014 Hearing Transcript. In addition, the Veteran's testimony suggests that his service-connected hepatitis has worsened since his last VA examination in August 2009. Id. The appeal is remanded to obtain any outstanding medical records, provide the Veteran with new VA hepatitis examination, and readjudicate his claims.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify and secure any relevant private medical records that are not in the claims file, to especially include records from Dr. B.T.P. See August 2014 Hearing Transcript, pp. 11. Associate any records identified by the Veteran with the claims file. If any records are unavailable, document their unavailability within the claims file and advise the Veteran so that he can submit any copies of the unavailable records in his possession.

2. Obtain outstanding VA medical records (VAMRs), to include from the hepatitis clinic, and associate them with the claims file. See August 2014 Hearing Transcript, pp. 9-10.

3. After the passage of a reasonable amount of time or upon the Veteran's response, schedule a new VA hepatitis examination. The examiner should assess the nature and severity of the Veteran's hepatitis. The entire claims file, to include a copy of this REMAND, must be provided to the VA examiner, who must note its review.

a. The examiner should identify the nature, frequency, and severity of the symptoms associated with the Veteran's hepatitis. Specifically, the examiner must determine whether the Veteran's hepatitis results in near-constant debilitating symptoms or whether he has symptoms of daily fatigue, malaise and anorexia (with or without weight loss and/or hepatomegaly), or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain), and indicate the duration of such symptoms.

b. The examiner has an independent responsibility to review the entire record for pertinent evidence. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the examiner's attention is called to:

August 2009 VA Examination Report.

August 2014 Hearing Transcript, testifying to symptoms of anxiety, fatigue, vomiting on average twice per week, and weight fluctuations.

4. Then, review the examination report to ensure that it adequately responds to the above directive to provide an accurate assessment of the Veteran's hepatitis. If the report is deficient in this regard, return the case file to the VA examiner for further review and discussion.
 
5. After the above development and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the issues of entitlement to service connection for a back disability, a groin disability, an acquired psychiatric disability, and asthma, and for a compensable disability rating for hepatitis. If the benefits sought are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


